         Case 2:20-cv-03529-JMY Document 33 Filed 04/21/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Michael Melvin, et al

                             Plaintiffs,
           v.

Honorable James Francis Kenney, et al                   Civil Action No. 20-3529

                                  Defendants.



    PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO
                          MOTION TO STAY

       Plaintiffs Michael Melvin, Dan Farrelly, Brion Milligan, Mark Palma, Robert Bannan,

Steven Hartzell, Jesus Cruz, and Mario Bocelli (collectively “Plaintiffs”) by and through

counsel, respectfully request a 7-day extension of time, until and including April 28, 2021 to file

a response to Defendants’ Motion to Stay. ECF No. 31.

       The reason for this request is that counsel has a very heavy litigation period right now,

and pro hac vice counsel Larry Klayman is unavailable this week to family circumstances. This

brief extension will not prejudice Defendants or the Court.

       Counsel for Plaintiffs have sought consent from opposing counsel for this motion but has

not received any response.

Dated: April 21, 2021                                Respectfully submitted,

                                                     /s/ Andrew Teitelman
                                                     Andrew Teitelman, Esq.
                                                     380 Red Lion Rd Ste 103
                                                     Huntingdon Valley, PA, 19006
                                                     Bar No: 43545
                                                     Tel: 267-255-6864

                                                     Counsel for Plaintiffs
         Case 2:20-cv-03529-JMY Document 33 Filed 04/21/21 Page 2 of 2




                                                   Larry Klayman, Esq.
                                                   7050 W. Palmetto Park Rd
                                                   Boca Raton FL 33433
                                                   XXX-XX-XXXX
                                                   leklayman@gmail.com

                                                   Pro Hac Vice


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of April, 2021, a true copy of the foregoing

was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                  /s/ Andrew Teitelman




                                               2
